Citation Nr: 0334438	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-09 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for tinea versicolor, claimed as a skin 
fungus and/or jungle rot, and if so, whether service 
connection is warranted for that disorder.

2.	Entitlement to an increased evaluation for a scar of the 
left elbow, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that denied the veteran's claim of entitlement 
to service connection for tinea versicolor, and continued the 
veteran's evaluation for his service connected scar of the 
left elbow at a 10 percent evaluation.  A videoconference 
hearing before the undersigned Veterans Law Judge was held in 
November 2002.

The Board notes that the issue of entitlement to service 
connection for a neuropsychiatric disorder, to include post 
traumatic stress neurosis, which had been certified for 
appellate review, was withdrawn by the veteran at his hearing 
in November 2002, therefore, it is no longer before the Board 
at this time.

The veteran's claim for an increased evaluation for his 
service connected left elbow disability will be the subject 
of the REMAND portion of this decision.


FINDINGS OF FACT

1.	In an unappealed decision dated in July 1972, the RO 
denied entitlement to service connection for tinea 
versicolor.

2.	Evidence received since July 1972 decision is so 
significant that it must be considered to fairly decide 
the merits of the claim of entitlement to service 
connection for tinea versicolor.

3.	The evidence indicates that the veteran was treated for 
tinea versicolor less than one year after his seperation 
from service; he has demonstrated a continuity of tinea 
versicolor symptoms since service.


CONCLUSION OF LAW

1.	Evidence submitted in support of the veteran's attempt 
to reopen his claim of entitlement to service connection 
for a tinea versicolor is new and material and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§  3.156(a) (2002).

2.	Resolving all doubt in the veteran's favor, his tinea 
versicolor was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

In this regard, the record reflects that the veteran and his 
representative were supplied a copy of the appealed February 
2002 rating decision, as well as a copy of the May 2002 
Statement of the Case.  The veteran was sent a letter in 
November 2001, explaining his rights and responsibilities 
under the Veterans Claims Assistance Act.  The veteran 
received a VA examination regarding this issue in January 
2002.  The veteran received a hearing before the undersigned 
Veterans Law Judge in November 2002.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There is no 
indication that there is additional evidence that should or 
could be obtained prior to adjudicating this claim.  Thus, as 
the veteran has been notified as to which party will get 
which evidence, and as all the evidence has been obtained, 
and particularly in light of the favorable decision below, 
the Board can proceed.  See Quartucccio v. Principi, 16 Vet. 
App. 183 (2002).


Factual Background

Historically, the veteran was denied service connection for 
tinea versicolor, then characterized as a fungus condition, 
by a rating decision dated July 1972.  Although the veteran 
at that time submitted a copy of an outpatient treatment 
report dated June 1971 which indicated that he had been 
diagnosed with tinea versicolor, the veteran was denied 
service connection because there was no evidence submitted 
linking the veteran's condition to service.  At that time, it 
was noted that the veteran's service medical records could 
not be located, despite repeated and exhausting efforts to 
locate them.

In October 2001, the veteran submitted an application to 
reopen his claim of entitlement to service connection for a 
skin fungus/jungle rot condition.  At that time, veteran 
reported that his skin condition had been chronic since 
military service, and would get much worse during humid 
weather, and would affect his face, arms, chest, and neck.

Further evidence received was the report of the veteran's VA 
examination in January 2002.  At that time, the examiner 
noted that the veteran had some residual tinea versicolor 
which was almost undetectable, and which was present on the 
upper chest and neck area.  The veteran reported that it was 
worse in the summer time.  The examiner indicated that it was 
in the quiescent stage at that time. 

The veteran indicated, in his hearing testimony dated 
November 2002, that he first noticed discoloration on his 
skin near the end of his tour of duty in Vietnam, and was 
first treated for it after he returned to the States.  He 
reported that he was treated with medication which relieved 
the itching, but did not clear up the discoloration of his 
skin.  He reported that his condition was brought out 
particularly by hot and humid weather, and would subside in 
the wintertime.  The veteran stated that he had this 
condition since his discharge from service.  The veteran 
reported that he had been seen by dermatologists and received 
treatment for this condition since the 1970s.


Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2003).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeal for the Federal Circuit 
(Federal Circuit) noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

The Board notes that the veteran's service medical records 
are missing, and possibly destroyed.  The Board realizes in 
cases such as these, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis of this veteran's 
claim was undertaken with this duty in mind.


Analysis

The RO denied service connection for tinea versicolor in a 
rating decision dated in July 1972.  Regulations provide that 
an appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.302 (2002).  The veteran did not appeal within 
one year of the notification letter.  Thus, the determination 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2002).

In the July 1972 decision, the RO denied the veteran's claim 
based on the fact that the RO found that there was no 
evidence submitted that the veteran incurred tinea versicolor 
in service.

The evidence received since the July 1972 RO rating decision 
includes the report of a VA examination dated January 2002, 
which indicates that the veteran has some residual tinea 
versicolor in the upper chest and neck area.  Such is new, 
not having previously been considered, and, moreover, is both 
competent and pertinent evidence that must be considered in 
determining the etiology of the veteran's tinea versicolor, 
particularly in conjunction with the June 1971 VA outpatient 
treatment report, which showed the veteran had a diagnosis of 
tinea versicolor less than one year after his release from 
active duty.  Such evidence goes to the issue of continuity 
of symptomatology.  As such, it is a sufficient basis upon 
which to reopen the veteran's claim.

With regard to the merits of the veteran's claim, the Board 
again notes that the veteran's service medical records are 
missing and unaccounted for.  However, the Board finds 
extremely probative the report from a VA hospital dated June 
1971, which diagnosed the veteran with tinea versicolor, and 
prescribed medication for this condition.  The Board notes 
that this diagnosis occurred less than a year after the 
veteran's release from active duty.  In the absence of any of 
the veteran's service medical records, the Board finds 
compelling this evidence, showing a diagnosis of tinea 
versicolor close in time to his seperation from service, 
combined with the report of the veteran's VA examination 
showing a current diagnosis of tinea versicolor, along with 
the veteran's testimony at his recent hearing indicating that 
he has had this condition since service, and mindful of the 
absence of the veteran's service medical records, and finally 
resolving all doubt in favor of the veteran, to be sufficient 
evidence to show that the veteran's tinea versicolor was 
incurred in service.  Service connection is therefore 
warranted for this disability.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for tinea versicolor is 
reopened, and, service connection for tinea versicolor is 
granted.


REMAND

Historically, the veteran was granted service connection for 
a left elbow disability at a 10 percent evaluation, by a 
rating decision dated July 1971.  This decision was based on 
the report of a VA examination which showed a superficial 1.5 
inch scar of the left elbow which was tender, but which had 
normal range of motion, on the veteran's DD-214, which showed 
that he was awarded the Purple Heart in Vietnam, and on the 
veteran's narrative history.  The veteran now contends that 
his left elbow disability has increased in severity.

The veteran, in his hearing testimony dated November 2002, 
indicated that his left elbow disability consisted not only 
of a painful scar, but also now of some limitation of motion.  
The veteran indicated that he did not feel that his most 
recent examination adequately evaluated any limitation of 
motion of the elbow he might have due to his service 
connected disability.

In this regard, the Board notes that in the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims (Court) expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities.  In this case, the Court held that 
ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that 
the provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the elbow.  However, 
in that regard, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  Upon REMAND, the examiner must take into 
account DeLuca when conducting his examination, and set forth 
all findings in that regard in his report.

Further, the Board notes that the Veterans Claims Assistance 
Act of 2000 eliminates the concept of a well-grounded claim, 
and redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and assist 
a claimant in developing the facts necessary to substantiate 
the claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159(c)-(d)) (2002).  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106 
(West 2002).  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  

In the instant case, the Board notes that it does not appear 
that the appellant has been provided the proper information 
under the VCAA as to which party is responsible for obtaining 
which evidence.  Upon remand, the RO should ensure that the 
appellant has received all required notice under the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, this claim is REMANDED for the following 
development:
 
1.	The veteran should be afforded a VA 
examination to determine the severity of his 
left elbow disability.  It is imperative that 
the examiner who is designated to examine the 
veteran reviews the evidence in the claims 
folder, and acknowledges such review in the 
examination report.  All necessary tests and 
studies should be accomplished, and all 
clinical findings should be set forth in 
detail.  The examiner should comment on any 
functional impairment due to pain or weakness 
and the pathology associated with any pain or 
weakness should be described.  With respect 
to the subjective complaints of pain, the 
examiner should comment on whether the pain 
is visibly manifested on movement of the 
elbow.  The examiner should also comment on 
the presence and degrees of, or absence of, 
muscle spasm and/or atrophy attributable to 
the veteran's left elbow, and the presence or 
absence of any other objective manifestations 
that would demonstrate disuse or functional 
impairment due to pain or weakness 
attributable to the veteran's left elbow 
disability.  The examiner should indicate 
whether it is as least as likely as not 
(i.e., is there at least a 50 percent 
probability) that any left elbow disability 
which the veteran has, including any 
limitation of motion found, is related to 
service, or related to his service connected 
left elbow scar.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, to 
include, as appropriate, citation to specific 
evidence in the record.

2.	To help avoid future remand, the RO must 
ensure that all requested development has 
been completed (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998). 

3.	The RO must also review the claims file and 
ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, are fully 
complied with and satisfied.  The RO must 
also ensure that all notice obligations 
under Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), and other applicable 
legal criteria, are complied with and 
satisfied.

4.	After completion of the above requested 
development, and any other development 
deemed warranted by the record, the RO 
should adjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.  The RO must provide adequate 
reasons and bases for its determination.  
Readjudication should include consideration 
of all evidence associated with the claims 
files since the last statement or 
supplemental statement of the case.  
Thereafter, a supplemental statement of the 
case should be issued, with an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, if in order.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



